Exhibit 10.8

LIPOCINE INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of May 25, 2004,
by and among LIPOCINE INC., a Delaware corporation (the “Company”) and SCHWARZ
PHARMA LIMITED, an Irish limited company (“SP”).

RECITALS:

A. WHEREAS, pursuant to a Series A Common Stock Purchase Agreement dated as of
the date hereof by and among the Company and SP (the “Purchase Agreement”), SP
has acquired certain shares of Series A Common Stock of the Company; and

B. WHEREAS, it is a condition to the closing of the Purchase Agreement that the
parties execute and deliver this Agreement; and

C. WHEREAS, the parties desire to set forth herein their agreement on the terms
and subject to the conditions set forth herein related to the granting of
certain registration rights to the Holders (as defined below) relating to the
Common Stock held by such Holders.

NOW, THEREFORE, the parties hereby agree as follows:

AGREEMENT:

The parties hereto agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Common Stock” shall mean the Company’s Series A Common Stock.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, all as
the same shall be in effect from time to time.

“Holders” or “Holders of Registrable Securities” shall mean SP and any Person
who shall have acquired Registrable Securities from SP as permitted herein,
either individually or jointly, as the case may be, in a transaction pursuant to
which registration rights are transferred pursuant to Section 10 hereof.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental or quasi-governmental
entity, or any department, agency or political subdivision thereof or any other
entity of any kind.

 

1.



--------------------------------------------------------------------------------

“Registrable Securities” means (i) any shares of Common Stock subscribed for
pursuant to the Purchase Agreement; or (ii) any shares of Common Stock issued or
issuable in respect of the securities referred to in clause (i) above, whether
to satisfy interest or dividend payments or upon any stock split, dividend,
recapitalization or otherwise, until, in the case of any such security, it is
(A) sold pursuant to an effective registration statement under the Securities
Act; (B) eligible to be sold into the public market without regard to volume
limitations under Rule 144(k) promulgated under the Securities Act (or any
successor rule); (C) sold pursuant to Rule 144 under the Securities Act (or any
successor rule); or (D) sold by a Person in a transaction in which registration
rights are not transferred pursuant to Section 10 hereof.

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing, filing and having declared effective a registration
statement in compliance with the Securities Act.

“Registration Expenses” shall mean (i) all expenses, other than Selling Expenses
(defined below), incurred by the Company in complying with Sections 2 or 3
hereof, including without limitation, all registration, qualification and filing
fees, exchange or quotation medium listing fees, printing and delivery expenses,
escrow and custodian fees, fees and disbursements of counsel for the Company,
blue sky fees and expenses and the expenses of accountants for the Company
including the expenses of any special audits incident to or required by any such
registration and (ii) the reasonable fees and disbursements of one counsel
chosen by the holders of a majority of the Registrable Securities included in
such registration for the purpose of rendering a legal opinion on behalf of such
holders in connection with any Demand Registration or Piggyback Registration,
provided however, that if the aggregate expense of such counsel exceeds U.S.
$25,000 such excess expense shall be borne by such holders.

“Securities Act” shall mean the US. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes and the costs, fees and expenses of any accountants,
attorneys (other than the cost, fees and expenses of attorneys which are
Registration Expenses) or other experts retained by the Holders.

2. Demand Registrations.

(a) Requests for Registration. At any time after the six-month anniversary of
the earlier of (i) the date of effectiveness of a registration statement filed
under the Securities Act in respect of an initial public offering of shares of
Common Stock of the Company and (ii) the date the Company or a successor
corporation is first obligated to file reports with the Commission pursuant to
Section 12 or Section 15(d) of the Exchange Act, any Holder or Holders who
collectively hold Registrable Securities representing at least 50% of the
Registrable Securities then outstanding shall have the right (subject to the
limitations set forth below), exercisable by written notice to the Company (each
a “Registration Request”), to have the Company prepare and file with the
Commission a registration statement under the Securities Act covering the
Registrable Securities that are the subject of such request (each, a “Demand

 

2.



--------------------------------------------------------------------------------

Registration”). A request for a Demand Registration shall specify the
approximate number of the Registrable Securities to be registered, which, in the
case of a registration on Form S-1 or any successor form, must have a minimum
expected aggregate offering price to the public of at least U.S. $2,500,000, or,
in the case of a registration on Form S-3 or any successor form, must have a
minimum expected aggregate offering price to the public of at least U.S.
$1,000,000. Within 10 days after receipt of any such request, the Company will
give written notice of such requested registration to all other Holders of
Registrable Securities. The Company shall include such other Holders’
Registrable Securities in such offering if they have responded affirmatively
within 30 days after the receipt of the Company’s notice. The Holders shall be
permitted an aggregate of one Demand Registration hereunder. Notwithstanding the
foregoing, so long as the Company is entitled to use Form S-3 under the
Securities Act, the Holders shall be permitted unlimited requests for Demand
Registrations on Form S-3 under this Section 2, or any similar short-form
registration (a “Short-Form Registration”), if available; provided however, that
the Holders, collectively, will be entitled to request only one Short-Form
Registration in any 12-month period.

A request for registration under this Section 2(a) will not count as a Demand
Registration until the registration statement has become effective and remained
effective until the earlier of 30 days and the sale of all securities registered
thereunder (unless such registration statement has not become effective due
solely to the actions or failure to act with respect to such registration of the
Holders requesting such registration, including a request by such Holders that
such registration be withdrawn).

(b) Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering,
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in such offering without adversely affecting the marketability of
the offering, the Company will include in such registration:

(i) first, the securities of the Company requested to be included in such
registration by Elan International Services, Ltd. (“EIS”), Elan Pharma
International Limited (“EPIL”) or the successors or assigns of EIS or EPIL
(together with EIS and EPIL, the “Elan Holders”) pursuant to the terms of
Section 3 of that certain Registration Rights Agreement by and between the
Company, EIS and EPIL, dated April 20, 2001, as amended (the “Elan Registration
Rights Agreement”);

(ii) second, the Registrable Securities requested to be included in such
registration by the Holders (or, if necessary, such Registrable Securities pro
rata among the Holders thereof based upon the number of Registrable Securities
owned by each such Holder or such other arrangement agreed to among the
Holders); and

(iii) thereafter, other securities requested to be included in such
registration, as determined by the Company.

 

3.



--------------------------------------------------------------------------------

The Holders of any Registrable Securities to be included in such an underwritten
offering shall enter into an underwriting agreement (which shall be in customary
form, may include agreements as to indemnification and contribution and shall
provide that the representations and warranties by the Company to and for the
benefit of such underwriters, shall also be made to and for the benefit of such
Holders) and in form and substance satisfactory to the managing underwriters and
Holders. If any Holder does not agree to the terms of any such underwriting
agreement, which agreement shall be in reasonable and customary form, such
Holder shall be excluded from the underwriting upon written notice thereof from
the Company or the underwriter.

(c) Restrictions on Demand Registration. The Company may postpone or suspend,
for up to 90 days in any 12-month period, the filing or the effectiveness of a
registration statement for a Demand Registration if the Company’s board of
directors determines in good faith and notifies the Holders in writing that such
Demand Registration (i) would reasonably be expected to have a material adverse
effect on (x) any proposal or plan by the Company to engage in any financing,
acquisition or disposition of assets (other than in the ordinary course of
business) or (y) any merger, consolidation, tender offer or similar transaction,
(ii) would require disclosure of any information that the board of directors of
the Company determines in good faith the disclosure of which would be
detrimental to the Company; provided, however, that in such event, the Holders
initially requesting such Demand Registration (the “Initiating Holders”) shall
be entitled to withdraw such request and, if such request is withdrawn, such
Demand Registration will not count as a permitted Demand Registration hereunder
and the Company will pay any Registration Expenses in connection with such
registration.

(d) Selection of Underwriter. The underwriter will be selected by the Company
and shall be reasonably acceptable to a majority in interest of the Initiating
Holders.

(e) Limitations on Registration. Notwithstanding any provision herein to the
contrary, the Company shall not be obligated to effect, or take any action to
effect, any registration pursuant to this Section 2:

(i) in any jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service of
process in such jurisdiction and except as may be required by the Securities
Act;

(ii) during the period commencing on the filing of a registration statement
(provided that the Company complied with the provisions in Section 3(a) hereof
with respect to such registration) and ending on a date 180 days after the
effective date of a Company initiated registration; provided that the Company is
actively employing reasonable efforts to cause such registration statement to
become effective; and

(iii) if within 30 days of receipt of a written request from the Initiating
Holders to effect a Demand Registration pursuant to this Section 2, the Company
gives notice to the Holders of the Company’s intention to file a registration
statement within 90 days pursuant to obligations of the Company under the Elan
Registration Rights Agreement (provided that the provisions of Section 3(a)
shall apply to such registration).

 

4.



--------------------------------------------------------------------------------

3. Piggyback Registrations.

(a) Right to Piggyback. If at any time the Company shall propose to register
shares of Common Stock under the Securities Act (other than the Company’s
initial public offering or in a registration statement relating to solely to
sales of securities to participants in a Company dividend reinvestment plan, or
Form S-4 or S-8 or any successor form or in connection with an acquisition or
exchange offer or an offering of securities solely to the existing shareholders
or employees of the Company), the Company (i) will give prompt written notice to
all Holders of Registrable Securities of its intention to effect such a
registration and (ii) subject to Section 3(b) and the other terms of this
Agreement, will include in such registration all Registrable Securities which
are permitted under applicable securities laws to be included in the form of
registration statement selected by the Company and with respect to which the
Company has received written requests for inclusion therein within 30 days after
the receipt of the Company’s notice (each, a “Piggyback Registration”). The
Holders will be permitted to withdraw all or any part of the Registrable
Securities from a Piggyback Registration at any time prior to the effective date
of such Piggyback Registration.

(b) Priority on Piggyback Registrations. If a Piggyback Registration is to be an
underwritten offering, and the underwriter advises the Company in writing that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company will include
in such registration:

(i) first, the securities the Company proposes to sell for its own account;

(ii) second, the securities requested to be registered by the Elan Holders
pursuant to the terms of the Elan Registration Rights Agreement;

(iii) third, the Registrable Securities requested to be included in such
registration by the Holders and any securities requested to be included in such
registration by any other Person pursuant to a demand registration request,
other than Persons having a lower priority of registration than the Holders, pro
rata among the Holders of such Registrable Securities and such other Persons, on
the basis of the number of securities requested to be included in such
registration by each of such Holders and such other Persons; and

(iv) thereafter, other securities requested to be included in such registration,
as determined by the Company.

The Holders of any Registrable Securities to be included in an underwritten
offering shall enter into an underwriting agreement (which shall be in customary
form, may include agreements as to indemnification and contribution, and shall
provide that the representations and warranties by the Company to and for the
benefit of such underwriters, shall also be made to and for the benefit of such
Holders). If any Holder does not agree to the terms of any such underwriting
agreement, which agreement shall be in reasonable and customary form, such
Holder shall be excluded from the underwriting upon written notice thereof from
the Company or the underwriter.

 

5.



--------------------------------------------------------------------------------

(c) Right to Terminate Registration. If at any time after giving written notice
of its intention to register any of its securities as set forth in Section 3(a)
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to register such securities, the Company may, at its election, give written
notice of such determination to each Holder of Registrable Securities and
thereupon be relieved of its obligation to register any Registrable Securities
in connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith as provided herein).

(d) Selection of Underwriters/Placement Agents. The Company will have the right
in its sole discretion, to select the underwriter for a Piggyback Registration.

4. Expenses of Registration. Except as otherwise provided herein or as may
otherwise be prohibited by applicable law, all Registration Expenses incurred in
connection with all registrations pursuant to Sections 2 and 3 hereof shall be
borne by the Company provided, however, that, except as otherwise provided
herein, the Company shall not be required to pay for any expenses of any
withdrawn Demand Registration proceeding begun pursuant to Section 2 unless the
withdrawal is based upon material adverse information concerning the market for
the Company’s securities or the Company of which the Holders were not aware or
which did not exist at the time of such request. If the Holders are required to
pay the Registration Expenses, such expenses shall be borne by the holders of
the securities (including Registrable Securities) requesting such registration
in proportion to the number of shares for which registration was requested. If
the Company is required to pay the Registration Expenses of a withdrawn offering
pursuant to the above, then the Holders shall not forfeit their rights pursuant
to Section 2 to a Demand Registration. All Selling Expenses relating to
securities registered on behalf of the Holders of Registrable Securities shall
be borne by such Holders.

5. Holdback Agreements.

(a) The Company agrees to use its reasonable best efforts to cause its officers
and directors and each holder of at least 1% (on a fully-diluted basis) of its
outstanding shares of Common Stock, or any securities convertible into or
exchangeable or exercisable for shares of Common Stock, purchased from the
Company at any time after the date of this Agreement (other than in a registered
public offering) to agree not to effect any public sale or distribution
(including sales pursuant to Rule 144) of any such securities during such
periods (except as part of such underwritten registration, if otherwise
permitted), unless the underwriters managing the registered public offering
otherwise agree.

(b) If requested by the managing underwriter(s) in an underwritten offering of
Common Stock or securities convertible for Common Stock of the Company
(including without limitation the Company’s initial public offering of Common
Stock), each Holder agrees, unless such holder is a participant in such
offering, not to sell, make any short sale of, loan, hypothecate, pledge, grant
any option for the purchase of, including a sale pursuant to Rule 144 (or any
similar provision then in effect) under the Securities Act (except as part of
such underwritten registration) or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any securities of the Company held by such party without the prior written
consent of the Company and its managing underwriters, during

 

6.



--------------------------------------------------------------------------------

the 10-day period prior to, and during the 180-day period after in the case of
the Company’s initial public offering, if applicable, or the 90-day period in
the case of any other public offering of Common Stock (or, in each case, such
shorter period as may be agreed to in writing by the Company and the Holders of
at least 50% of the Registrable Securities) following, the effective date of
such Registration Statement; provided, however, that (i) no Holder shall be
required to enter into more than one such agreement in any 12-month period
unless the offering pursuant to which such agreement is requested is determined
by the Holders to be a good faith offering and not for the purpose of
restricting or prohibiting the exercise of the Holders’ rights hereunder, and
(ii) no Holder shall be required to enter into such an agreement unless all
Persons entitled to registration rights who are not parties to this Agreement,
all other Persons selling shares in such offering, all Persons holding at least
1% (on a fully diluted basis) of the Company’s outstanding shares of Common
Stock (other than that purchased in a registered public offering) and all
executive officers and directors of the Company shall also have agreed not to
offer, sell, distribute or transfer under the circumstances and pursuant to the
terms set forth in this Section 5(b). Each Holder agrees to execute and deliver
such customary agreements as may be reasonably requested by the Company or the
underwrite that are consistent with the Holder’s obligations under this
Section 5(b) or that are necessary to give further effect thereto.

6. Registration Procedures. Whenever the Holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company will use its best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
or methods of distribution thereof, and pursuant thereto the Company will under
the time frames provided herein, or if not so provided, as expeditiously as
possible:

(a) prepare and file with the Commission a registration statement on any
appropriate form for which the Company qualifies with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company will (i) furnish to the counsel selected by the Holders copies of
all such documents proposed to be filed, which documents will be subject to the
review of such counsel and the review and approval of such counsel only with
respect to the portions of the documents which refer to the Holders or the
method of distribution of the Registrable Securities, and (ii) notify each
Holder of Registrable Securities covered by such registration of any stop order
issued or threatened by the Commission);

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
reasonably necessary to keep such registration statement effective for a period
equal to the shorter of (i) six months and (ii) the time by which all securities
covered by such registration statement have been sold, and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

7.



--------------------------------------------------------------------------------

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

(d) use all reasonable efforts to register or qualify such Registrable
Securities under the securities or blue sky laws of such jurisdictions as any
seller reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 6(d), (ii) subject itself to taxation in any
jurisdiction or (iii) take any action that would subject it to general service
of process in any such jurisdiction);

(e) promptly notify each seller of such Registrable Securities, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any material fact necessary to make the statements therein not
misleading, and, the Company will prepare and deliver to each Holder a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading; provided, however, that
the Company shall be required to notify the Holders, but shall not be required
to amend the registration statement or supplement the Prospectus for a period of
up to three months if the board of directors determines in good faith that to do
so would reasonably be expected to have a material adverse effect on any
proposal or plan by the Company to engage in any financing, acquisition or
disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or similar transaction or would require the
disclosure of any information that the board of directors determines in good
faith the disclosure of which would be materially detrimental to the Company, it
being understood that the period for which the Company is obligated to keep the
Registration Statement effective shall be extended for a number of days equal to
the number of days the Company delays amendments or supplements pursuant to this
provision. Upon receipt of any notice pursuant to this Section 6(e), the Holders
shall suspend all offers and sales of securities of the Company and all use of
any prospectus until advised by the Company that offers and sales may resume,
and shall keep confidential the fact and content of any notice given by the
Company pursuant to this Section 6(e);

(f) cause all such Registrable Securities to be listed on each securities
exchange or quoted on Nasdaq or another quotation medium, if any, on which
similar securities issued by the Company are then listed or quoted;

(g) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including effecting a stock split or a combination of shares);

 

8.



--------------------------------------------------------------------------------

(i) make available for inspection by the Holders of Registrable Securities
included in the registration statement, any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all pertinent
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement and (ii) to participate in presentations to prospective purchasers as
reasonably requested by any underwriter or placement agent;

(j) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months beginning with the first day of the
Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 1l(a) of the Securities Act and Rule 158 thereunder;

(k) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any shares of Common
Stock included in such registration statement for sale in any jurisdiction, use
its reasonable best efforts promptly to obtain the withdrawal of such order;

(l) if the registration statement is an underwritten offering, use all
reasonable efforts to obtain a so-called “comfort” letter from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters;

(m) use its reasonable best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities; and

(n) if any such registration or comparable statement refers to any Holder by
name or otherwise as the holder of any securities of the Company and if in its
sole and exclusive judgment, such Holder is or might be deemed to be an
underwriter or a controlling person of the Company, such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder and presented to the Company in writing,
to the effect that the holding by such Holder of such securities is not to be
construed as a recommendation by such Holder of the investment quality of the
Company’s securities covered thereby and that such holding does not imply that
such Holder shall assist in meeting any future financial requirements of the
Company, or (ii) in the event that such reference to such Holder by name or
otherwise is not required by the Securities Act or any similar Federal statute
then in force, the deletion of the reference to such Holder; provided that with
respect to this clause

 

9.



--------------------------------------------------------------------------------

(ii) such Holder shall (a) furnish to the Company an opinion of counsel to such
effect, which opinion and counsel shall be reasonably satisfactory to the
Company and (b) indemnify the Company against any loss or liability imposed upon
and any reasonable expenses incurred by the Company as a result of such
deletion.

7. Obligations of Holders. Whenever the Holders of Registrable Securities sell
any Registrable Securities pursuant to a Demand Registration or a Piggyback
Registration, such Holders shall be obligated to comply with the applicable
provisions of the Securities Act, including the prospectus delivery requirements
thereunder, and any applicable state securities or blue sky laws. In addition,
each Holder of Registrable Securities will be deemed to have agreed by virtue of
its acquisition of such Registrable Securities that, upon receipt of any notice
described in Section 6(e), such Holder will forthwith discontinue disposition of
such Registrable Securities covered by such registration statement or prospectus
until such Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 6(e), or until it is advised in writing by
the Company that the use of the applicable prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such prospectus.

8. Indemnification.

(a) In the event any Registrable Securities are included in a registration
statement under Sections 2 and 3, the Company agrees to indemnify, to the
fullest extent permitted by applicable law, each Holder of Registrable
Securities, its officers and directors and each Person who controls such Holder
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, expenses or any amounts paid in settlement of any third-party
litigation, investigation or proceeding commenced or threatened (collectively,
“Claims”) to which each such indemnified party may become subject under the
Securities Act insofar as such Claim arose out of (i) any untrue or alleged
untrue statement of material fact contained in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, ((i) and (ii) collectively, a “Violation”), provided however,
that the indemnity agreement contained in this Section 8 shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
in any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation which occurs solely in
reliance upon and in conformity with any information furnished in writing to the
Company by such Holder expressly for use therein, or by such Holder’s failure to
deliver a copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Holder with a
sufficient number of copies of the same.

(b) In connection with any registration statements in which a Holder of
Registrable Securities is participating, each such Holder will, to the fullest
extent permitted by applicable law, indemnify the Company, its directors and
officers and each Person who controls the Company (within the meaning of the
Securities Act) against any and all Claims to which each such indemnified party
may become subject under the Securities Act insofar as such Claim

 

10.



--------------------------------------------------------------------------------

arose out of (i) any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided that with
respect to a Claim arising pursuant to clause (i) or (ii) above, the material
misstatement or omission is contained in the information such Holder provided to
the Company pursuant to Section 11 hereof expressly for inclusion in such
registration statement, prospectus or preliminary prospectus; provided, further,
that the obligation to indemnify will be individual to each Holder and will be
limited to the amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement. In connection
with an underwritten offering, each Holder will indemnify the underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the Company hereunder.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (but the failure to provide such notice shall not release
the indemnifying party of its obligation under paragraphs (a) and (b), unless
and then only to the extent that, the indemnifying party has been prejudiced by
such failure to provide such notice) and (ii) unless in such indemnified party’s
reasonable judgment, based on written advice of counsel, a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. An indemnifying party
who is not entitled to, or elects not to, assume the defense of a claim will not
be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party, based on written
advice of counsel, a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such claim.

(d) The indemnifying party shall not be liable to indemnify an indemnified party
for any settlement, or consent to judgment of any such action effected without
the indemnifying party’s written consent (but such consent will not be
unreasonably withheld, delayed or conditioned). Furthermore, the indemnifying
party shall not, except with the prior written approval of each indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to each indemnified party of a release from all liability in respect
of such claim or litigation without any payment or consideration provided by
each such indemnified party.

(e) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under clauses (a) and (b) above in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
not only the relative benefits received by the Company, the underwriters, the
sellers of Registrable Securities and any other sellers participating in the
registration statement from the sale of shares pursuant to the registered
offering of securities for which indemnity is sought but also the relative fault
of the Company, the underwriters, the sellers of Registrable Securities and

 

11.



--------------------------------------------------------------------------------

any other sellers participating in the registration statement in connection with
the misstatement or omission which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company, the underwriters, the sellers of
Registrable Securities and any other sellers participating in the registration
statement shall be deemed to be based on the relative relationship of the total
net proceeds from the offering (before deducting expenses) to the Company, the
total underwriting commissions and fees from the offering (before deducting
expenses) to the underwriters and the total net proceeds from the offering
(before deducting expenses) to the sellers of Registrable Securities and any
other sellers participating in the registration statement. The relative fault of
the Company, the underwriters, the sellers of Registrable Securities and any
other sellers participating in the registration statement shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the sellers of Registrable
Securities and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; provided that
in no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the proceeds received by such Holder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

(f) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of the Registrable Securities.

9. Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements; provided that no
Holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such Holder
and such Holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in paragraph 8 hereof.

10. Transfer of Registration Rights. The rights granted to any Holder under this
Agreement may be assigned to any Person in connection with any transfer or
assignment of Registrable Securities by a Holder; provided, however, that:
(a) such transfer is otherwise effected in accordance with applicable securities
laws, (b) such transfer is not in violation of the Purchase Agreement, (c) if
not already a party hereto, the assignee or transferee agrees in writing prior
to such transfer to be bound by the provisions of this Agreement, and (d) unless
otherwise notified by the Holder, SP shall act as agent and representative for
such Holder for the giving and receiving of notices hereunder.

 

12.



--------------------------------------------------------------------------------

11. Information by Holder. Each Holder shall furnish to the Company such written
information regarding such Holder and any distribution proposed by such Holder
as the Company may reasonably request in writing and as shall be reasonably
required in connection with any registration, qualification or compliance
referred to in this Agreement and shall promptly notify the Company of any
changes in such information. Each Holder agrees that any transferee of any
shares of Registrable Securities shall be bound by Sections 5(b) and this
Section 11.

12. Exchange Act Compliance. The Company shall comply with all of the reporting
requirements of the Exchange Act then applicable to it, if any, and shall comply
with all other public information reporting requirements of the Commission which
are conditions to the availability of Rule 144 for the sale of the Registrable
Securities. The Company shall cooperate with each Holder in supplying such
information as may be necessary for such Holder to complete and file any
information reporting forms presently or hereafter required by the Commission as
a condition to the availability of Rule 144.

13. Termination of Registration Rights. All registration rights and obligations
under this Agreement shall terminate and be of no further force and effect, as
to any particular Holder, at such time as all Registrable Securities held by
such Holder are eligible to be sold without compliance with the registration
requirements of the Securities Act, without any volume or timing restrictions
pursuant to Rule 144(k) promulgated thereunder, or have been sold pursuant to a
registration statement thereunder.

14. Miscellaneous.

(a) Remedies. Any Person having rights under any provision of this Agreement
will be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement; provided,
however, that in no event shall any Holder have the right to enjoin, delay or
interfere with any offering of securities by the Company.

(b) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only with the prior written consent
of the Company and Holders of at least 50% of the Registrable Securities;
provided, however, that without the prior written consent of all the Holders, no
such amendment or waiver shall reduce the foregoing percentage required to amend
or waive any provision of this Agreement.

(c) Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns. Unless an express assignment has
been made, the provisions of this Agreement which are for the benefit of Holders
of Registrable Securities are also for the benefit of, and enforceable by, any
transferee of Registrable Securities, in accordance with Section 10 hereof.

 

13.



--------------------------------------------------------------------------------

(d) Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not be in any way affected or impaired thereby.

(e) Counterparts and Facsimile. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute one agreement.
This Agreement may be signed and delivered to the other party by facsimile
transmission; such transmission shall be deemed a valid signature.

(f) Descriptive Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

(g) Governing Law; Disputes. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to conflicts of laws rules or principles. Any dispute under this
Agreement that is not settled by mutual consent shall be finally adjudicated by
any federal or state court sitting in the City, County and State of New York or
in the City and State of Salt Lake City, Utah, and each party consents to the
non-exclusive jurisdiction of such courts (or any appellate court therefrom)
over any such dispute.

(h) Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Agreement shall be in writing and shall be
deemed to have been duly given if personally or hand delivered or if sent by
internationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, or by facsimile transmission,
addressed as follows:

 

  (i) if to the Company, to:

Lipocine Inc.

800 North, 350 West

Suite 314

Salt Lake City, Utah 84103

Attention: Chief Executive Officer

Facsimile: (801) 994-7388

with a copy to:

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention: Barclay James Kamb

Facsimile: (650) 849-7400

 

14.



--------------------------------------------------------------------------------

  (ii) (a) if to SP, to:

Schwarz Pharma Limited

Shannon Industrial Estate

Shannon, Co. Clare

Ireland

Facsimile:+353-617-141-01

Attention: General Manager

with a copy, in the case of (a) or (b) above, to:

Mayer, Brown, Rowe and Maw LLP

1675 Broadway

New York, New York 10019

Attention: Phil Brandes

Facsimile: (212) 262-1910

or to such other address as the party to whom notice is to be given may have
furnished to the other party hereto in writing in accordance with provisions of
this Section 13(i). Any such notice or communication shall be deemed to have
been effectively given (i) in the case of personal or hand delivery, on the date
of such delivery, (ii) in the case of an internationally-recognized overnight
delivery courier, on the second business day after the date when sent or earlier
upon receipt of evidence of acceptance of delivery, (iii) in the case of
mailing, on the fifth business day following that day on which the piece of mail
containing such communication is posted and (iv) in the case of facsimile
transmission, on the date of telephone confirmation of receipt.

(i) Entire Amendment. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subject matter
hereof and supersedes all prior agreements and understandings among the parties
with respect thereto.

[SIGNATURE PAGE FOLLOWS]

 

15.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed Agreement as of the date first
written above.

 

LIPOCINE INC. By:   /s/ Mahesh V. Patel Name:   Mahesh V. Patel Title:  
President & CEO

 

SCHWARZ PHARMA LIMITED By:   /s/ Bernie Horten Name:   Bernie Horten Title:  
General Manager

 

By:   /s/ Peter Brunk Name:   Peter Brunk Title:   Board Member